Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters as shown below:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Claim 1, entire claim 1, the phrases: “the HTS circuit”, “quenchable section”,  “HTS material and connected in series to other elements of the HTS circuit”, “a quenching system configured to quench the HTS material in the quenchable section”; “a quench protection system”,  “the magnetic field on the or each HTS tape is substantially parallel to a a-b plane of the HTS tape”, “producing an additional magnetic field along the length of the or each HTS tape within the quenchable section”, “a component perpendicular to the a-b plane of the HTS tape”.
Claim 2, entire claim 2.
Claim 3, entire claim 3, the phrases: “the quenching system” is configured to quench the HTS material by “producing an additional magnetic field perpendicular to the a-b plane of the HTS tape”.  
Claim 4, entire claim 4, the phrases: “the quenching system”, “a first wire which is substantially parallel to a length of the respective HTS tape”, and “substantially in the a-b plane of the respective HTS tape”, 
Claim 5, entire claim 5, the phrases: “the quenching system”, “a second wire on the other side of the respective HTS tape from the first wire”, “the second wire being substantially parallel to the length of the respective HTS tape”, and “substantially in the a-b plane of the respective HTS tape”, “the quenching system provides the additional magnetic field by passing current through the first wire in one direction, and through the second wire in the opposite direction”.  
Claim 6, entire claim 6, the phrases: “the quenchable section comprises a plurality of HTS tape stacks arranged with their a-b planes parallel to the local magnetic field”, “the quenching system comprises a wire between each pair of adjacent HTS tape stacks”, “the quenching system is configured to provide the additional magnetic field by passing current through the wires such that, of the two wires adjacent to each HTS tape stack, one wire carries current in one direction and the other wire carries current in the opposite direction”.  
Claim 7, entire claim 7, the phrases: “the wires are connected in series”. 
Claims 10: “each quenchable section” further comprises a non-superconducting stabilizer”.  
Claim 11, the phrases: “the non- superconducting stabilizer”.
Claim 12, the phrases: “the HTS circuit is a field generating coil”.  
Claim 13, the phrases: “the HTS circuit is a toroidal field coil of a tokamak”, and “a return limb of the toroidal field coil”.  
Claim 14, the phrases: “each return limb of the toroidal field coil comprises a quenchable section”.  
Claim 15, the phrases: “the HTS circuit is a poloidal field coil of a tokamak”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The prior art does not teach or suggest the device comprising a high temperature superconductor, HTS, circuit; wherein the HTS circuit comprises a quenchable section comprising HTS material and connected in series to other elements of the HTS circuit, the HTS material comprising a stack of HTS tapes comprising at least one HTS tape; wherein the HTS circuit is configured such that, when in use, the magnetic field on the or each HTS tape is substantially parallel to a a-b plane of the HTS tape, and the quenching system is configured to quench the HTS material by producing an additional magnetic field along the length of the or each HTS tape within the quenchable section, such that the additional magnetic field has a component perpendicular to the a-b plane of the HTS tape, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 23, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837